NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued September 17, 2021
                                 Decided May 31, 2022

                                          Before

                          DIANE S. SYKES, Chief Judge

                          JOEL M. FLAUM, Circuit Judge

                          THOMAS L. KIRSCH II, Circuit Judge

No. 19-3341
                                                 Appeal from the
SINISA MURATOVIC,                                United States District Court for the
      Petitioner-Appellant,                      Northern District of Illinois,
                                                 Eastern Division.

       v.                                        No. 16 C 6427

UNITED STATES OF AMERICA,                        Sharon Johnson Coleman,
     Respondent-Appellee.                        Judge.



                                        ORDER

       In 2011 Sinisa Muratovic pleaded guilty to conspiracy to commit Hobbs Act
robbery, 18 U.S.C. § 1951(a); attempted Hobbs Act robbery, id. §§ 1951(a) and 2; and
possessing a firearm in furtherance of those offenses, id. § 924(c)(1)(A). We affirmed his
convictions and sentence on direct appeal. Muratovic now challenges his sentence
under 28 U.S.C. § 2255, arguing that after the Supreme Court’s decisions in Johnson v.
United States, 576 U.S. 591 (2015), and United States v. Davis, 139 S. Ct. 2319 (2019), the
Hobbs Act violations do not qualify as “crimes of violence” under § 924(c). But his
unconditional guilty plea waived his right to challenge the judgment on this ground.
No. 19-3341                                                                          Page 2

Grzegorczyk v. United States, 997 F.3d 743, 746 (7th Cir. 2021); United States v. Wheeler,
857 F.3d 742, 744–45 (7th Cir. 2017). We therefore affirm the district court’s dismissal of
his § 2255 petition.

       Muratovic’s convictions stem from a course of events in 2008 in which he and his
coconspirators planned the armed robbery of a truck that they believed would be
carrying a large amount of drug money. They acquired firearms for that purpose and
met to conduct the robbery but were arrested before they carried out the crime.
Muratovic was charged with conspiracy to commit Hobbs Act robbery and attempted
Hobbs Act robbery. He was also charged under § 924(c) with carrying and possessing a
firearm in furtherance of a crime of violence, with the indictment identifying the
conspiracy and attempt charges as the crimes of violence supporting the § 924(c) count.

       Muratovic pleaded guilty to all three charges without a plea agreement and was
sentenced in December 2011. He challenged his convictions on several grounds on
direct appeal, but we affirmed the judgment across the board. United States v. Muratovic,
719 F.3d 809 (7th Cir. 2013).

       Two years later the Supreme Court decided Johnson, which invalidated the
“residual clause” definition of “violent felony” in the Armed Career Criminal Act as
unconstitutionally vague. 576 U.S. at 597. The Supreme Court subsequently extended
Johnson’s logic to § 924(c), holding that the residual clause in the definition of “crime of
violence” is similarly unconstitutional. Davis, 139 S. Ct. at 2325–27. Accordingly, to
qualify as a “crime of violence” under § 924(c), a crime must satisfy the “elements
clause” of the definition; that is, it must “ha[ve] as an element the use, attempted use, or
threatened use of physical force against the person or property of another.”
§ 924(c)(3)(A). Muratovic argued in his § 2255 petition that after Johnson and Davis, his
Hobbs Act convictions no longer qualify as crimes of violence.

        The district judge dismissed Muratovic’s § 2255 petition, holding that he waived
this claim by unconditionally pleading guilty and also procedurally defaulted it by
failing to raise it on direct appeal. We agree that he waived his claim and so do not
reach the issue of default or the merits of his argument. We have held that an
unconditional guilty plea waives any contention that an indictment fails to state an
offense. Wheeler, 857 F.3d at 745. In the context of § 924(c), we have thus held that an
unconditional plea waives a claim that a conviction does not qualify as a “crime of
violence” under § 924(c). Grzegorczyk, 997 F.3d at 746; Wheeler, 857 F.3d at 745.
Muratovic unconditionally pleaded guilty to the § 924(c) count; he did not preserve his
right to challenge the validity of the charge.
No. 19-3341                                                                         Page 3

       Nonetheless, Muratovic argues that he may challenge the validity of his statute
of conviction under Class v. United States, 138 S. Ct. 798, 803 (2018), which holds that a
guilty plea does not waive a defendant’s challenge to the constitutionality of his statute
of conviction. We rejected this argument in Grzegorczyk, explaining that the issue of
whether an offense is a “crime of violence” under § 924(c) is statutory rather than
constitutional. 997 F.3d at 748. This case is controlled by Grzegorczyk and Wheeler.
Muratovic’s challenge to the legal sufficiency of his § 924(c) conviction is waived by his
unconditional guilty plea.

                                                                              AFFIRMED